DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending and subject to a non-final action filed 11/26/2021. In the response filed on 08/15/2022, claims 1, 8 and 15 were amended, claims 7 and 14 were cancelled. Therefore, claims 1-6, 8-13 and 16-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments filed 08/15/2022, with respect to claims 1-20 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lie et al. US PGPUB: 20130145252, Pub Date: Nov. 30, 2013, hereinafter “Lie” in view of Zhang et al. US PGPUB: 20150033132, Pub Date: Jul. 29, 2013, hereinafter “Zhang” in view of Park et al. US PGPUB: 20110093811, Pub. Date: Apr. 21, 2011, hereinafter “Park” and further in view of Myhre et al. US PGPUB: 20170315689, Filed Date: Nov. 2, 2016, hereinafter “Myhre”.
Regarding independent claim 1, Lie teaches: A platform-agnostic method for displaying web content with static transitions, the method comprising: (Lie − [0006] According to a first aspect of the present invention, a web browser is configured to rearrange the content of a retrieved webpage into sequential discrete pages, each sized to fit within the viewport dimensions. According to the first aspect, the user may be allowed to navigate the content by performing simple page-switching commands (e.g., "Page Up" and "Page Down") which cause the next or previous discrete page to be displayed.)
receiving, at a terminal comprising a processor, a memory and a screen having a first screen height, web content to be rendered for display on the terminal, (Lie − [0015-0016] In Fig. 1, a computing device 100 including a central processor unit (CPU) 101, memory 102, and a video interface 104. [0007] According to a second aspect of the present invention, each of the sequential discrete pages may be arranged so that its height corresponds (at least approximately) to a vertical dimension of the viewport (screen), depending on the current display mode (e.g., landscape or portrait orientation) employed by the browser. [0024-0029] Receiving document through the browser via a network and parsing the content such as HTML, XML and CSS.)
obtaining an analysis of the web content to determine an effective page height, the effective page height based in part on the first screen height and a height of the persistent header or the persistent footer; (Lie − [0037] FIG. 3 is a flowchart illustrating an example implementation of a method consistent with a first aspect of the present invention. [0038] Thereafter, the webpage is processed according to operation 8320 in order to analyze and modify the layout of the webpage so that the content will be rendered by the web browser 200 as a sequence of discrete pages that can be navigated without the use of scrollbars and without the need to repeatedly panning/dragging operations. [0039] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. [0059] According to the second aspect, each of the sequential discrete pages may be arranged so that its height corresponds (at least approximately) to the vertical dimension of the viewport. Further, each of the discrete pages may be arranged so that its width is small enough with respect to the horizontal dimension of the viewport so that two or more of the discrete pages can fit side-by-side within the viewport.)
determining a first portion of the web content to fit the effective page height; (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. As such, content could, for example, be classified into one of multiple classifications such as: heading material, body text or main content, content supplemental to the main content (e.g., image or content requiring a plug-in), advertising, footer, legal disclaimer, sidebar or navigation bar content, part of an index to related content, etc. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page (first portion), i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
and render the web content, such that the first portion of the web content is displayed on the screen at the effective page height, (Lie − [0050] Referring again to FIG. 3, after the layout is modified (and content is possibly added), the webpage content may be rendered by the browser 200 and navigated by the user as a sequence of discrete pages as shown in S340 and S350. Particularly, the browser 200 may render a discrete page (or possibly multiple discrete pages) in the viewport according to operation S340.)
wherein the web content is received at the terminal via a network, (Lie − [0024-0029] Receiving document through the browser via a network and parsing the content such as HTML, XML and CSS.)
Lie does not explicitly teach: wherein the web content comprises page code defining at least one of a persistent header or a persistent footer, wherein the persistent header or the persistent footer comprises content, which when rendered, occupies a fixed location and size on the screen when remaining web content is scrolled; 
However, Zhang teaches: wherein the web content comprises page code defining at least one of a persistent header or a persistent footer, (Zhang − [0042] FIG. 4 illustrates several screen shots of a mobile application displayed by the client device 105. . A first screen shot 405 displays a mobile GUI in which a header space 410 includes a branding element "Yahoo!" 412. The content display space includes content associated with the mobile app 150, such as a web page. Web page has markup language which is code.) 
wherein the persistent header or the persistent footer comprises content, which when rendered, occupies a fixed location and size on the screen when remaining web content is scrolled; (Zhang − [0042] FIG. 4 illustrates several screen shots of a mobile application displayed by the client device 105. A first screen shot 405 displays a mobile GUI in which a header space 410 includes a branding element "Yahoo!" 412 and a navigation button 413 to navigate back one page. A content display space 410 displays an article titled "5 Natural Ways to Feel No Pain". A second screen shot 415 shows the user scrolling the article up to read more content in the content display space 420. In one embodiment, the scrolling of the content in the content display space 420 causes the content to scroll upward and also causes the header space 425 to scroll upward. As can be seen in the header space 425, the branding element "Yahoo!" 430 has been scrolled upward and the title of the article 435 has started to be shown in the header space 425.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie to provide a fixed header space taught by Zhang, with a reasonable expectation of success since Lie, and Zhang are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.
Lie teaches injecting, by an application executing at the terminal, scrolling code into the web content (Lie – [0038]) but does not explicitly teach: and wherein obtaining the analysis of the web content to determine the effective page height comprises: wherein the scrolling code comprises JavaScript code for the application to automatically and incrementally scroll through the rendered web content by predetermined increments to detect at least one of the persistent header or the persistent footer,
However, Park teaches: and wherein obtaining the analysis of the web content to determine the effective page height comprises: injecting, by an application executing at the terminal, scrolling code into the web content, wherein the scrolling code comprises JavaScript code for the application to automatically and incrementally scroll through the rendered web content by predetermined increments to detect at least one of the persistent header or the persistent footer, (Park − [0038] Fig. 2, auto scroll performing unit 202, may perform the auto scroll by using a scrolltoview() function of JavaScript. [0039] For example, the auto scroll performing unit 202 may perform the auto scroll based on a size occupied by a skin image of the page, a size occupied by the main text, a size of an area where the page is displayed on the browser, and a resolution of a display where the browser is displayed. [0034] The header extractor 204 may extract a header included in a source code of the page. The header extractor 204 determine the persistent header. [0026] When the auto scroll is determined to be performed on the page X, page Y, and page Z, the auto scroll system 100 may perform the auto scroll on the page X, page Y, and page Z to focus the main text. [0041[ Fig. 3 illustrating an auto scroll associated with a page of the present invention.)
automatically scrolling down from a top portion of the screen by at least one predetermined increment, to a first position, (Park − [0026] When the auto scroll is determined to be performed on the page X, page Y, and page Z, the auto scroll system 100 may perform the auto scroll on the page X, page Y, and page Z to focus the main text. [0041[ Fig. 3 illustrating an auto scroll associated with a page of the present invention. Auto scroll to focus the main text is the first position,)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Lie, Zhang and Park as each inventions relates to generating webpages for displaying. Adding the teaching of Park provides Lie and Zhang with auto scrolling function incorporated into the web page for scrolling. The motivation to combines provides the benefit of efficiency and operability of a computing system in terms of fewer processing cycles and reduced power consumption while browsing web content in a user interface.
Lie does not explicitly teach: automatically scrolling down from a top portion of the screen by at least one predetermined increment, to a first position, determining a height of the persistent header at the first position, automatically scrolling down from by at least one further predetermined increment to a second position, identifying the persistent footer at the second position, and determining the height of the persistent footer.
However, Myhre teaches: automatically scrolling down from a top portion of the screen by at least one predetermined increment, to a first position, determining a height of the persistent header at the first position, automatically scrolling down from by at least one further predetermined increment to a second position, (Myhre − [0039] determining the total rendered height H of the scroll surface 360. [0048] FIG. 6 shows the details pane 500 of FIG. 5 after a user has performed a scrolling operation that has moved the section header 512 to a second position 615 on the scroll surface 510. It will be appreciated, however, that although the second position 615 of the section header 512 is beyond the upper end 502 of the details pane 500, and would therefore normally not be displayed within the details pane 500, an upper sticky header 612 that duplicates the section header 512 has been rendered at a top position 625 of the details pane 500 and remains within view in the details pane 500. In at least some implementations, the upper sticky header 612 is rendered and remains visible at the top 625 of the details pane 500 for any second position 615 of the section header 512 on the scroll surface 510 that is at least partially above the upper end 502 of the details pane 500.)
identifying the persistent footer at the second position, and determining the height of the persistent footer. (Myhre − [0039] determining the total rendered height H of the scroll surface 360. [0049] Similarly, FIG. 7 shows the details pane 500 of FIG. 5 after a user has performed a scrolling operation that has moved the section header 512 to a third position 715 on the scroll surface 510. Again, although the third position 715 is beyond the lower end 504 of the details pane 500, a lower sticky header 712 has been rendered and has “stuck” at a bottom 725 of the details pane 500 and remains within view in the details pane 500.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Lie, Zhang and Myhre as each inventions relates to generating webpages for displaying. Adding the teaching of Myhre provides Lie,  Zhang and Park with sticky headers and footers to be fixed while scrolling a web page. The motivation to combines provides the benefit of efficiency and operability of a computing system in terms of fewer processing cycles and reduced power consumption while browsing web content in a user interface.
Regarding dependents claim 2, Lie teaches: wherein the analysis of the web content is obtained, via the network from another device. (Lie − [0024-0026] The document manager 204 forwards the URL to a URL manager 205, which instructs a communication module 206 to generate a web page request, i.e., a request for access to the identified resource. The communication module 206 may be capable of accessing and retrieving data from a remote device 130 such as a server over a network using the hypertext transfer protocol (HTTP), or some other protocol such as HTTP Secure (HTTPS) or file transfer protocol (FTP).)
Regarding dependents claim 3, Lie teaches: providing on the screen, a jump bar for receiving user inputs. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 4, Lie teaches: further comprising: responsive to receiving an input at the terminal, determining a second portion of the web content to fit the effective page height; and displaying the second portion of the web content on the screen at the effective page height. (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page, i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
Regarding dependents claim 6, Lie teaches: wherein the second portion of the web content comprises web content within the first portion of the web content. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding independent claim 8, is directed to an apparatus. Claim 8 have similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale. 
Regarding dependents claim 9, Lie teaches: wherein the analysis of the web content is obtained, via the network from another device. (Lie − [0024-0026] The document manager 204 forwards the URL to a URL manager 205, which instructs a communication module 206 to generate a web page request, i.e., a request for access to the identified resource. The communication module 206 may be capable of accessing and retrieving data from a remote device 130 such as a server over a network using the hypertext transfer protocol (HTTP), or some other protocol such as HTTP Secure (HTTPS) or file transfer protocol (FTP).)
Regarding dependents claim 10, Lie teaches: provide, on the screen, a jump bar for receiving user inputs. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 11, Lie teaches: responsive to receiving an input at the apparatus, determine a second portion of the web content to fit the effective page height, and display the second portion of the web content on the screen at the effective page height. (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page, i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
Regarding dependents claim 13, Lie teaches: wherein the second portion of the web content comprises web content within the first portion of the web content. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding independent claim 15, is directed to a non-transitory computer-readable medium. Claim 15 have similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale. 
Regarding dependents claim 16, Lie teaches: wherein the analysis is obtained, via a network from another device. (Lie − [0024-0026] The document manager 204 forwards the URL to a URL manager 205, which instructs a communication module 206 to generate a web page request, i.e., a request for access to the identified resource. The communication module 206 may be capable of accessing and retrieving data from a remote device 130 such as a server over a network using the hypertext transfer protocol (HTTP), or some other protocol such as HTTP Secure (HTTPS) or file transfer protocol (FTP).)
Regarding dependents claim 17, Lie teaches: provide, on the screen, a jump bar for receiving user inputs. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 18, Lie teaches: responsive to receiving an input at the terminal, determine a second portion of the web content to fit the effective page height, and display the second portion of the web content on the screen at the effective page height. (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page, i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
Regarding dependents claim 20, Lie teaches: wherein the second portion of the web content comprises web content within the first portion of the web content. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lie in view of Zhang, Park, and Myhre as applied to claims 1-4, 6, 8-11, 13, 15-18 and 20 above, and further in view of Luo et al. US PGPUB: 20120303636, Filed Date: Sep. 22, 2011, hereinafter “Luo”.
Regarding dependents claim 5, Lie does not explicitly teaches: wherein the second portion is displayed on the screen below a start line.
However, Luo teaches: wherein the second portion is displayed on the screen below a start line. (Luo –[0019] Steps 202 through 216 may enable extraction of the Web content in the Webpage by identifying paragraphs based on line-break node determination. Using heuristic rule of substantially horizontal alignment.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie, Zhang, Park and Luo to provide a system for identifying line break nodes within a document object model (DOM) taught by Luo, with a reasonable expectation of success since Lie, Zhang, Park, Myhre and Luo are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.
Regarding dependents claim 12, Lie does not explicitly teaches: wherein the second portion is displayed on the screen below a start line.
However, Luo teaches: wherein the second portion is displayed on the screen below a start line. (Luo –[0019] Steps 202 through 216 may enable extraction of the Web content in the Webpage by identifying paragraphs based on line-break node determination. Using heuristic rule of substantially horizontal alignment.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie, Zhang, Park and Luo to provide a system for identifying line break nodes within a document object model (DOM) taught by Luo, with a reasonable expectation of success since Lie, Zhang, Park, Myhre and Luo are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.
Regarding dependents claim 19, Lie does not explicitly teaches: wherein the second portion is displayed on the screen below a start line.
However, Luo teaches: wherein the second portion is displayed on the screen below a start line. (Luo –[0019] Steps 202 through 216 may enable extraction of the Web content in the Webpage by identifying paragraphs based on line-break node determination. Using heuristic rule of substantially horizontal alignment.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie, Zhang, Park and Luo to provide a system for identifying line break nodes within a document object model (DOM) taught by Luo, with a reasonable expectation of success since Lie, Zhang, Park, Myhre and Luo are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177